EXHIBIT 10.51

SUMMARY OF 2007 NON-EMPLOYEE DIRECTOR COMPENSATION

In 2007, each of the non-employee directors of Monogram Biosciences, Inc. shall
receive an annual retainer of $20,000, paid in equal quarterly installments, a
fee of $2,000 for each Board of Directors meeting attended in person, a fee of
$500 for each Board of Directors meeting attended by phone and a fee of $500 for
each committee meeting attended by committee members. In addition, the chair of
the Audit Committee will receive an annual retainer of $10,000 and the chair of
the Compensation Committee will receive an annual retainer of $5,000.